DETAILED ACTION
This communication is responsive to the claim amendment filed on 01/31/2022.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy on 11/07/2019 has been filed in parent Application No. GB1322049.6, filed on 12/13/2013.


Continuity
This instant application is a continuation (CON) of application 15/100454 filed on 05/31/2016, which is patent number 10,387,422, and  is relationship to stage 371 of PTC/IB2014/066726 on 12/09/2014.

Status of Claims
Claims 1-22 and 39 were canceled. 
Claims 44 is added as the new claim. 
Claims 23, 27, 30, 34, 37, and 42 are amended. 
Claims 23-38 and 40-44 are pending in this application.


Response to Remarks
Referring to Claim objection to claim 39, the objection has been withdrawn because claim 39 is canceled. (see Remarks, page 8)
Referring to Double Patenting rejections, the rejections have been withdrawn in view of approved terminal disclaimer on 01/31/2022.
Referring to Claim Rejection under 35 U.S.C. 101 to claims 30-36, the rejections have been withdrawn in view of the amended limitation/feature: “non-transitory” to clarify the computer readable storage medium without signal per se. See amended claim 30 for details. (see Remarks, page 8).

The claims have been thoroughly reviewed. Upon searching a variety of databases, claims 23-38 and 40-44 are allowable (re-numbered as 1-21).

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
A/ overcome the Double Patenting rejections because the terminal disclaimer filed 01/31/2022 and was approved; and 
B/ Overcome of the prior art(s) made of record: (see the allowable subject matter was indicated in the OA mailed on 12/21/2021, page 9)
Regarding claims 23, 30, and 37, the prior art made of record, singularly or in combination, does not teach a computer-implemented method, a computer program product, and a computer system for redistribution of data in an online shared nothing database, wherein the online shared nothing database comprises original partitions and combined limitations considered as a whole together: “adding an inflight column with a default value in the original tables and a NULL value in the new tables; creating a UNION ALL view of data from the original tables and the new tables using check constraints, wherein the check constraints are based on the distribution key; defining distribution key intervals over a distribution key range for the distribution key; and looping through the distribution key intervals by: updating the default value of the inflight column to NULL for the original tables based on a current distribution key interval; and performing data movement of each of the data rows over the current distribution key interval from the original tables to the new tables based on determining that the check constraints on the original tables are violated using the inflight column, wherein the data is moved from the original tables to the new tables while maintaining collocation; and in response to the data movement completing for the distribution key intervals, dropping the inflight column from the original tables and the new tables.” These limitations are defined/disclosed in the Applicant’s Drawings (Figs. 4 to 5A-5D, and 9A-9C), and Specification (pars. [0014, 16, 63-104, 118 and 121]).
The above indicated limitations combined together with the other limitations of the independent claim 23 (similar to claims 30 and 37) are novel and non-obvious over the prior art of record.  The dependent claims 24-39, 31-36, 38, and 40-44, being definite, enabled by the specification, and further limiting to the independent claims 23, 30, and 37 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Jessica N Le/Examiner, Art Unit 2169   


/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169